DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 8/31/2021. Claims 1 and 4-9 are pending in the application. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5 recite “the adhesive” in the second to last line. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claims recite “has a shear adhesion value of 2.0 to 6.0 N with an adhesive failure.” This language is also indefinite because the claim fails to particularly point out how the shear adhesion value is measured. It is acknowledged that a test method is described in the instant specification, paragraphs [0095] – [0100]. However, this particular test method is not required by the instant claim and the claim is thereby rendered indefinite. Claims 4 and 6-9 are rejected because they are dependent on a rejected base claim. 


Claim Analysis
4.	Summary of Claim 1:
A removable hot melt composition comprising: 
(A)
4 to 10 wt% of a thermoplastic block copolymer consisting of

(A1) a styrene-ethylene-ethylene/propylene-styrene block copolymer (SEEPS) and

(A2) a styrene-ethylene/propylene block copolymer (SEP), which has a styrene block at one terminal end and the conjugated diene at the other terminal end, wherein the ratio content of the styrene/ethylene/propylene block copolymer (SEP) (A2) based on 100 parts by weight of the styrene-ethylene-ehtylene/propylene-styrene block copolymer (SEEPS) (A1) is 5 to 100 parts by weight;
(B)
40 to 80 wt% of a hydrocarbon-based oil having an aniline point of 1350C or more; and

3 to 15 wt% of 
(D)
polycarbonate diol or
(E)
acrylic resin

Wherein the wt% is based on the total amount of the hot melt composition and wherein the change in the shear adhesion strength after heat-resistant cycle test is less than 10%, and wherein the adhesive has a shear adhesion value of 2.0 to 6.0 N with an adhesive failure.

 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (JP 2017-179061 A; English Machine Translation provided and listed on the IDS dated 2/28/2020) in view of Kanderski (US PG Pub 2008/0306214 /A1).
The disclosure of Yuki et al. in view of Kanderski is adequately set forth on pages 3 – 7 of the Office Action dated 6/1/2021 and is incorporated herein by reference.
Regarding claim 1, Yuki et al. teach a hot melt composition having easy peeling property (Abstract) comprising a SEEPS block copolymer and a paraffin oil (claim 1), wherein the paraffin oil is Diana Process Oil PW-380 [0011]. The Diana Process Oil PW-380 is disclosed in the instant application specification as having an aniline point of 142.7 °C (instant specification paragraph [0085], B1-1); thereby the Diana Process Oil PW-380 of Yuki et al. reads on a hydrocarbon-based oil having an aniline point of 1350C or more as required by the instant claim. Yuki et al. teach the SEEPS block copolymer in an amount of 100 parts and the hydrocarbon based plasticizer (paraffin oil) in an amount of 300 to 2000 parts [0012].
Yuki et al. do not teach the hot melt composition further comprising a (A2) styrene/ethylene propylene block copolymer. Yuki et al. are further silent on the (D) and (E) as required by the instant claim.
	Kanderski teaches hot melt adhesives based on styrene-ethylene-ethylene-propylene-styrene copolymers (Title and claim 1) in an amount of about 1% to about 20% [0031], wherein the composition further comprises a second block copolymer selected from an SEP block copolymer in an amount of 1 to 10 wt% (claim 2) thereby reading on the range of 5 to 100 parts by weight based on the SEEPS being 100 parts by weight as required by the instant claim. The SEP of Kanerski is considered to read on the SEP having a styrene block at one terminal end and the conjugated diene as SEP is an A-B block copolymer 
	Yuki et al. in view of Kanderski do not particularly teach the amount of the acrylic resin.
	However, Kanderski teaches the amount of acrylic to be blended can be employed so long as the composition retains the desired viscosity, creep resistance and low temperature application [0053]. Therefore, the amounts of acrylic resin can be optimized to reach the desired viscosity, creep resistance and low temperature application via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Yuki et al. and the claims further differ in that Yuki et al. do not teach the exact same proportions for the components (A1) and (B) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Yuki et al. [100 parts for component (A1) and 300 – 2000 parts for component (B)] overlap the instantly claimed proportions [(4-10% for component (A1) and 40 – 80 % for component (B)] and therefore are considered 
Yuki et al. in view of Kanderski are further silent still on the change in shear adhesion strength after a heat-resistant cycle test and the shear adhesion value.
The mechanical property of shear adhesion strength is a function of the composition. Yuki et al. in view of Kanderski teach the same hot melt composition as required by instant claim 1 as set forth in the rejection above. Therefore, the mechanical property of shear adhesion strength is expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Regarding claims 7 and 9, Yuki et al. are further silent regarding the hot melt composition joining at least two substrates selected from the group consisting of polyolefin, polycarbonate, acrylic resin, PET resin, wood, rubber, glass and metal.
	Kanderski teach the adhesive can be used with any application where various substrate materials are involved, and the adhesive allows bonding of two or more substrates together, wherein the substrates are chosen from polyolefin, polyacrylic, glass, among others [0027] thereby reading on the “joining at least two substrates having two different polarities” as required by the instant claim 9. Kanderski offer the motivation of choosing these types of substrates due to their mechanical behavior to be rigid, plastic or elastomeric [0027]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the substrates of Kanderski with the hot melt composition of Yuki et al., thereby arriving at the claimed invention.
	Regarding claim 8, the claim recites wherein (D) polycarbonate diol has a number average molecular weight of 500 to 40,000. However, the component (D) in claim 1 is an alternate embodiment to component (E). Yuki et al. in view of Kanderski teach component (E) as set forth in the rejection above, and as such, is considered to meet this claim limitation as it further limits the alternative embodiment to component (E).

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. (JP 2017-179061 A; English Machine Translation provided and listed on the IDS dated 2/28/2020) in view of Kanderski (US PG Pub 2008/0306214 /A1) as set forth above for claims 1, 4, 7 and 8; and further in view of Takanori et al. (JP 2002-038116 A; English Machine Translation Provided with IDS Dated 10/12/2018).
The disclosure of Yuki et al. in view of Kanderski and Takanori et al. is adequately set forth on page 7 of the Office Action dated 6/1/2021 and is incorporated herein by reference.
	Regarding claims 5 and 6, Yuki et al. in view of Kanderski teach the hot melt composition of claim 1 as set forth above and incorporated herein by reference.
	Yuki et al. in view of Kanderski do not teach a lighting appliance in which a lens part and a housing part are joined with the hot melt composition. Yuki et al. in view of Kanderski are further silent regarding a vehicle comprising the lighting appliance.
	Takanori et al. teach hot melt sealing materials (Abstract, Title), wherein the hot melt sealing materials comprise styrenic block copolymers (Abstract), and wherein the sealing material is used as an adhesive seal in the lamp of a vehicle (paragraph 1) comprising a lens unit and a housing unit (paragraph 3) thereby reading on the lighting appliance in which a lens parts and a housing part are joined with the hot melt composition and the vehicle comprising the lighting appliance as required by the instant claim. Takanori et al. offer the motivation of using the hot melt adhesive for a lighting appliance in a vehicle due to its ability to offer excellent adhesiveness, heat resistance, flexibility and sealability (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the hot melt composition of Yuki et al. in view of Kanderski in a lighting appliance in a vehicle as disclosed by Takanori et al., thereby arriving at the claimed invention.

8.	Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (WO 2016/170796 A1) in view of Kanderski (US PG Pub 2008/0306214 /A1).
The disclosure of Sugimoto et al. in view of Kanderski is adequately set forth on pages 8 – 11 of the Office Action dated 6/1/2021 and is incorporated herein by reference.

Regarding claim 1, Sugimoto et al. teach a hot melt composition comprising a styrenic block copolymer (A) in an amount of 100 parts by mass and a plasticizer (C) (claim 1) in an amount of 25-250 parts by mass [0075], wherein the styrene block copolymer is selected from a styrene-ehtylene-ethylene/propylene-styrene (SEEPS) [0043], and wherein the plasticizer is a paraffinic process oil selected from PW-380 [0064]. The Process Oil PW-380 is disclosed in the instant application specification as having an aniline point of 142.7 °C (instant specification paragraph [0085], B1-1); thereby the Process Oil PW-380 of Sugimoto et al. reads on a hydrocarbon-based oil having an aniline point of 1350C or more as required by the instant claim. Sugimoto et al. teach the holding power of the formulations at room temperature, wherein the holding power lasts for 34 – 52 minutes (Examples, Tables 1 and 2). As such, the adhesives are removable after the reported amount of minutes. 
Sugimoto et al. do not particularly teach the SEEPS block copolymer and the PW-380 paraffinic oil together in the same embodiment. 
However, Sugimoto et al. teach the SEEPS block copolymer and the PW 380 process oil with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the SEEPS block copolymer and the PW 380 process oil as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Sugimoto et al. and the claims further differ in that Sugimoto et al. do not teach the exact same proportions for the components (A1) and (B) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Sugimoto et al. [100 parts for component (A1) and 25 – 250 parts for component (B)] overlap the instantly claimed proportions [(4-10% for component (A1) and 40 – 80 % for component (B) when the 
Sugimoto et al. do not teach the hot melt composition further comprising a styrene/ethylene propylene block copolymer. Sugimoto et al. are further silent regarding the hot melt composition comprising on the (D) and (E) as required by the instant claim.	
Kanderski teaches hot melt adhesives based on styrene-ethylene-ethylene-propylene-styrene copolymers (Title and claim 1) in an amount of about 1% to about 20% [0031], wherein the composition further comprises a second block copolymer selected from an SEP block copolymer in an amount of 1 to 10 wt% (claim 2) thereby reading on the range of 5 to 100 parts by weight based on the SEEPS being 100 parts by weight as required by the instant claim. The SEP of Kanderski is considered to read on the SEP having a styrene block at one terminal end and the conjugated diene as SEP is an A-B block copolymer and the styrene block is only present at one terminal end and the conjugated diene is present at the other terminal end [0053]. Kanderski also teaches block copolymer structures can contain any acrylic polymers can be blended [0053] thereby reading on the (E) as required by the instant claim. Kanderski offers the motivation of using the SEP as a second block copolymer and blending an additional acrylic resin into the adhesive due to their ability to adjust for optimal performance such as desired viscosity, creep resistance and lower temperature application [0053]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the SEP block copolymer in the amounts disclosed by Kanderski and the acrylic resin in the hot melt composition of Sugimoto et al. in view of Kanderski, thereby arriving at the claimed invention.
	Sugimoto et al. in view of Kanderski do not particularly teach the amount of the acrylic resin.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Sugimoto et al. in view of Kanderski are further silent still on the change in shear adhesion strength after a heat-resistant cycle test and the shear adhesion value.
The mechanical property of shear adhesion strength is a function of the composition. Sugimoto et al. in view of Kanderski teach the same hot melt composition as required by instant claim 1 as set forth in the rejection above. Therefore, the mechanical property of shear adhesion strength is expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the 

Regarding claims 7 and 9, Sugimoto et al. teach the adhesive is applied to bond a substrate to another substrate [0015]. Sugimoto et al. are silent regarding the at least two substrates selected from the group consisting of polyolefin, polycarbonate, acrylic resin, PET resin, wood, rubber, glass and metal.
	Kanderski teach the adhesive can be used with any application where various substrate materials are involved, and the adhesive allows bonding of two or more substrates together, wherein the substrates are chosen from polyolefin, polyacrylic, glass, among others [0027] thereby reading on the “joining at least two substrates having two different polarities” as required by the instant claim 9. Kanderski offer the motivation of choosing these types of substrates due to their mechanical behavior to be rigid, plastic or elastomeric [0027]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the substrates of Kanderski with the adhesive composition of Sugimoto et al., thereby arriving at the claimed invention.
	Regarding claim 8, the claim recites wherein (D) polycarbonate diol has a number average molecular weight of 500 to 40,000. However, the component (D) in claim 1 is an alternate embodiment to component (E). Sugimoto et al. in view of Kanderski teach component (E) as set forth in the rejection above, and as such, is considered to meet this claim limitation as it further limits the alternative embodiment to component (E).


9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (WO 2016/170796 A1) in view of Kanderski (US PG Pub 2008/0306214 /A1) as set forth for claim 1 above, and further in view of Yuki et al. (JP 2017-179061 A; English Machine Translation provided with the IDS dated 2/28/2020).
The disclosure of Sugimoto et al. in view of Kanderski and Yuki is adequately set forth on page 12 of the Office Action dated 6/1/2021 and is incorporated herein by reference.

Regarding claim 4, Sugimoto et al. in view of Kanderski teach the hot melt composition of claim 1 as set forth above and incorporated herein by reference. Sugimoto et al. further teach the hot melt composition comprising a tackifier resin. 
	Sugimoto et al. in view of Kanderski do not teach the hot melt composition further comprising a tackifier resin having the softening point of 120 °C or more.
Yuki et al. teach a hot melt composition comprising a SEEPS block copolymer, a paraffin oil (claim 1) and a tackifier resin having a softening point 120°C to 130°C [0021] thereby reading on the (C1) tackifier resin having a softening point of 120 °C or more as required by the instant claim. Yuki et al. offer the motivation of using the tackifier resin with this softening point due to its ability to impart sufficient tackiness to the composition and to suppress the rate of change in viscosity decrease at high temperatures [0016]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the tackifier resin of Yuki et al. in the hot melt composition of Sugimoto et al. in view of Kanderski, thereby arriving at the claimed invention.

10.	Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (WO 2016/170796 A1) in view of Kanderski (US PG Pub 2008/0306214 /A1) as set forth above for claim 1, and further in view of Takanori et al. (JP 2002-038116 A; English Machine Translation Provided with IDS Dated 10/12/2018).


	Regarding claims 5 and 6, Sugimoto et al. in view of Kanderski teach the hot melt composition of claim 1 as set forth above and incorporated herein by reference.
	Sugimoto et al. in view of Kanderski do not teach a lighting appliance in which a lens part and a housing part are joined with the hot melt composition. Sugimoto et al. in view of Kanderski are further silent regarding a vehicle comprising the lighting appliance.
	Takanori et al. teach hot melt sealing materials (Abstract, Title), wherein the hot melt sealing materials comprise styrenic block copolymers (Abstract), and wherein the sealing material is used as an adhesive seal in the lamp of a vehicle (paragraph 1) comprising a lens unit and a housing unit (paragraph 3) thereby reading on the lighting appliance in which a lens parts and a housing part are joined with the hot melt composition and the vehicle comprising the lighting appliance as required by the instant claim. Takanori et al. offer the motivation of using the hot melt adhesive for a lighting appliance in a vehicle due to its ability to offer excellent adhesiveness, heat resistance, flexibility and sealability (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the hot melt composition of Sugimoto et al. in view of Kanderski in a lighting appliance in a vehicle as disclosed by Takanori et al., thereby arriving at the claimed invention.

Response to Arguments
11.	Applicant’s arguments, see p. 1 - 6, filed 2/17/2021, with respect to the 103 rejections over Yuki in view of Kanderski and Sugimoto in view of Kanderski have been fully considered but they are not persuasive.  Applicant states “Yuki and Kanderski, combined and separately, fails to address the removable property of their adhesives.” In response, attention is drawn to the Abstract of Yuki, wherein 
In response, attention is drawn to the disclosure of Kanderski, wherein Kanderski teaches block copolymer structures can contain any acrylic polymers that can be blended [0053] thereby reading on the (E) as required by the instant claim.
	Applicant further states “Sugimoto and Kanderski adhesives are not designed to be readily removable.” In response, attention is directed to the disclosure in Sugimoto, wherein Sugimoto et al.  teach the holding power of the formulations at room temperature, wherein the holding power lasts for 34 – 52 minutes (Examples, Tables 1 and 2). As such, the adhesives are removable after the reported amount of minutes.
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763